DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-3, 5-12 and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone or in combination, fails to teach, disclose or render obvious, “A method of recognizing and interacting with an object comprising: positioning an electronic device in proximity to an object, wherein the electronic device comprises a controller, a user interface, and an antenna receptive of electro-magnetic signals emitted from the object; receiving an electro-magnetic signal emitted by the object using the antenna; analyzing the electro-magnetic signal received by the antenna to recognize the object; determining whether the object supports a contextual action, wherein the contextual action comprises a specific action that is contextually dependent on a state of the electronic device and the object; and interacting with the object through the user interface of the electronic device, wherein a contextual charm is displayed on the user interface and initiated to perform the contextual action between the electronic device and the object if the contextual action is supported by the object” in combination with the other claimed limitations set forth in independent claim 1.
The prior art of record alone or in combination, fails to teach, disclose or render obvious, “A system for recognizing and interacting with an object comprising: an electronic device comprising: 3/7App. No. 16/094,973Docket No. 279430.237_US Amdt. Dated: November 12, 2021 Reply to Office Action of May 12, 2021an antenna for receiving an electro-magnetic signal emitted from an object in proximity to the electronic device, a controller for analyzing the received electro-magnetic signal, a classification engine for classifying the object based on the analyzed signal, and a user interface, wherein the user interface provides a means to control the object through a contextual charm displayed on the user interface, wherein the contextual charm represents a supported action capable of being performed on the object through instruction sent by the electronic device, wherein the supported action comprises an action that is contextually dependent on the electronic device and the object” in combination with the other claimed limitations set forth in independent claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMEN W BOGALE/Examiner, Art Unit 2628      

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628